UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

ee a a ee 8 “ “ x

UNITED STATES OF AMERICA

- against -

FRANKLIN PUGO,

Defendant

 

ee ee 8 wo KX

19-CR-422-001 (NSR)

ORDER

It is hereby ORDERED that the Clerk of the Court pay the attached invoice submitted by
Kelly Bunt, LCSW, in the amount of $2,500.00, for professional services rendered in connection

with the above captioned case.

SO ORDERED,

Wh de Clams,
Dated: New-York, New York

December 3 , 2019

 

SO ORDERED:

 

—

HON. NELSON, S, ROMAN
UN|TED STATES DISTRICT J Juoce »

 
